76 F.3d 387
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Cynthia A. MAJORS, a single woman, Plaintiff-Appellee,v.Rebecca BERNARD;  M.L. Mitchell, Defendants,andM.T. Organ, Deputy Sheriff;  Grays Harbor County,Defendants-Appellants.
No. 95-35050.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 23, 1996.*Decided Jan. 26, 1996.

Before:  ALARCON, HALL, and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Grays Harbor County Deputy Sheriff M.T. Organ appeals interlocutorily the district court's denial of his motion for summary judgment based on qualified immunity, in Cynthia Majors' 42 U.S.C. § 1983 action alleging false arrest/false imprisonment, unreasonable search and seizure/invasion of privacy, and excessive force.   We lack jurisdiction because the district court denied summary judgment on the ground that the pre-trial record set forth genuine issues of fact.  See Johnson v. Jones, 115 S.Ct. 2151 (1995).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3